Citation Nr: 1336053	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  12-24 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for pleural disease, including asbestosis.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which denied the benefit sought on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for a videoconference hearing at the Winston-Salem, North Carolina RO in June 2013.  In a letter submitted to VA dated prior to the hearing, the Veteran's representative indicated that the Veteran has since moved to upstate New York.  The Veteran requested that his hearing be rescheduled at the RO closest to his new home.  

In light of the Veteran's new address, the Board finds that the appeal must be remanded to the Winston-Salem RO to allow them to transfer jurisdiction of the case to the appropriate RO.  Following the transfer, the Veteran should be rescheduled for the requested Board hearing.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be transferred to the appropriate RO near his new residence.  

2.  Then, the RO should schedule the Veteran for the desired Board hearing in accordance with the docket number of his appeal.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


